Citation Nr: 18100077
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-30 321
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to a rating in excess of 10 percent for right knee medial meniscal tear is remanded for additional development.
The Veteran served on active duty from February 1977 to February 1980.  
In November 2016, he testified at a Board of Veterans Appeals (Board) hearing before the undersigned.  A transcript of this hearing is associated with the record.  The claim was subsequently remanded in September 2017.  
The Veterans right knee disorder was most recently evaluated at a June 2017 Department of Veterans Affairs (VA) examination; at that examination the Veteran reported being unable to walk during flare-ups of knee pain.  The examiner reported that the evaluation was conducted during a flare-up and that the right knee could not be tested for range of motion due to pain.  In December 2017, the Veteran reported worsening right knee symptomatology and requested the disorder be re-evaluated.
 
The matter is REMANDED for the following actions:
1. Obtain updated VA treatment records dating since November 2017.  
2. After completing any records development, schedule the Veteran for a VA examination to assess the current severity of his service-connected right knee disability, to include during flare-ups.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  
The examiner should elicit from the Veteran information about his right knee flare-ups, to specifically include how often the flare-ups occur, how long the flare-ups last, and all functional limitations and symptoms that occur during the flare-ups.  Simply stating the Veteran has flare-ups of pain is not sufficient; instead, specific information on frequency, duration, and limitations must be obtained.  If the Veteran cannot provide this information, this should be noted in the examination report.  
The examiner should also specifically comment on whether the Veterans description of his flare-ups (reported in the June 2017 VA examination as being unable to walk) is consistent with examination findings and other medical evidence or why such an opinion cannot be offered.  
The examiner should provide an estimate of range of motion of the right knee during a flare-up.  If this cannot be done an explanation must be provided.  Stating that the condition must be observed during a flare-up will not suffice.  The precise medical reason for direct observation must be explained.  
3. The medical opinion should be reviewed for adequacy.  If the requested information is not provided the file should be returned for an addendum.  
4. After completing the requested actions, and any additional action deemed warranted, the record should be reviewed and the claim adjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Odya-Weis, Associate Counsel

